El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Pedro Nnccio Manfre compró una finca en nna venta efectuada para cobrar las contribuciones. Según el certifi-cado de contribuciones aparecía que la propiedad fué vendida como de la pertenencia de la sucesión de Antonio Rivera Iri-zarry. Dicho certificado también contenía la aseveración de que Pedro Nnccio Manfre era un acreedor hipotecario y que *192Laureana y Rosa Rivera eran las herederas de Antonio Rivera Irizarry. Cuando el certificado de venta fué presentado al registrador de la propiedad el 12 de diciembre de 1927, éste se negó a inscribir, fundándose en que la propiedad aparecía inscrita en el registro a nombre de Antonio Rivera Irizarry y no a nombre de su sucesión. El registrador tomó anotación preventiva por ciento veinte días y después de apelar para ante esta corte, Nuccio Manfre v. Registrador, 37 D.P.R. 602, Pedro Nuccio trató de corregir el defecto.
Obtuvo una orden de la Corte de Distrito de Mayagüez que decía que Pedro Nuccio Manfre era el dueño de dicha propiedad, según lo demostraba la prueba; que Antonio Rivera Irizarry falleció el 11 de enero de 1919; que la pro-piedad fué vendida a Pedro Nuccio Manfre el 25 de enero de 1926 para satisfacer las contribuciones; que había trans-currido un año sin haber sido redimida la finca; que los herederos del intestado Antonio Rivera Irizarry eran sus tres hijos naturales José, Estebanía y Ramón Esteban, quienes no habían aceptado la herencia y por tanto la corte declaró que la herencia de Pedro Nuccio' Manfre estaba yacente y ordenó que se expidiera, una certificación a ese efecto.
Cuando se presentó esta orden al registrador de la pro-piedad, éste se negó a'inscribir, según aparece de la siguiente nota:
“Denegada la conversión de anotación preventiva en inscripción definitiva, con vista de una certificación dada por J. Duran Cruz, Súb-Secretario de la Corte de Distrito de esta ciudad, de la Resolu-ción dictada en el caso No. 12950, sobre herencia yacente, seguido ante dicha Corte por Pedro Nuccio Manfre, con fecha 20 de Marzo de 1928, y tomada en su lugar la correspondiente anotación preven-tiva por término de 120 días, a los efectos de Ley, etc.: porque de dicha Resolución no consta que los herederos a que se refiere este certificado de compra, esto es, Laureano y Rosa Rivera, hayan re-nunciado la herencia, toda vez que los señores José, Estebanía y Ramón Esteban, que en. dicha Resolución se dice fueron dejados *193como presuntos herederos hijos naturales reconocidos de dicho cau-sante, que no han aceptado la herencia ni promovido declaratoria de herederos, son personas distintas de los primeramente nombrados, los cuales, tampoco consta que hayan sido llamados, ni tampoco las personas desconocidas que pudieran tener interés en dicha herencia, todo a tenor y con el fin de la Ley para tal caso prevista.”
El recurrente dice en efecto que el registrador estaba obligado a respetar la orden de la corte y que no podía ponerla en duda. Creemos que el registrador tenía razón.
 De acuerdo con el artículo 18 de la Ley Hipotecaria el registrador está obligado a examinar, tal vez no toda la prueba ni las conclusiones del juez sobre cuestiones de hecho debidamente sometidas, pero sí la cadena de títulos del supuesto dueño de la linca. Esta fue una venta para satisfacer las contribuciones y originalmente los supuestos herederos eran dos personas enteramente distintas a las personas mencionadas en la resolución de la corte. Surge una serial cuestión sobre si la venta para satisfacer las contribuciones fue efectuada en debida forma si los verdaderos herederos no fueron notificados debidamente. También tiene peso la manifestación del registrador de que ninguno de los supuestos herederos fue citado para que compareciera, ante la corte.

Bebe confirmarse la nota recurrida.